          Case 1:17-cv-11860-PBS Document 158 Filed 02/26/19 Page 1 of 2


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
EQUAL EMPLOYMENT OPPORUTNITY              )
COMMISSION,                               )
    Plaintiff                             )
                                          )
      -and-                               )                   Civil Action No. 1:17-cv-11860-PBS
                                          )
MARGARITA FUENTES, MIRNA PACAJA,          )
and ESDEYRA ROSALES,                      )
      Plaintiff-Intervenors               )
                                          )
      v.                                  )
                                          )
ATLANTIC CAPES FISHERIES, INC. and        )
BJ’S SERVICE CO., INC.,                   )
      Defendants                          )
__________________________________________)

                                 STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the Plaintiff-Intervenors hereby dismiss their

action-in-intervention with prejudice, with all parties to bear their own costs and attorney’s fees.

This stipulation is not intended to have any effect on the Consent Decree entered by the Court (Dkt.

157) or on the claims asserted by Plaintiff Equal Employment Opportunity Commission.

                                                       Respectfully submitted,

 MARGARITA FUENTES, MIRNA                          ATLANTIC CAPES FISHERIES, INC.,
 PACAJA, AND ESDEYRA ROSALES

 /s/ James A.W. Shaw                               /s/ Stacie B. Collier
 James A.W. Shaw (BBO #670993)                     Stacie B. Collier (BBO #645172)
 SEGAL ROITMAN, LLP                                Jessica S. Jewell (BBO #679489)
 33 Harrison Ave., 7th Floor                       NIXON PEABODY LLP
 Boston, MA 02111                                  100 Summer Street
 (617) 603-1432 (telephone)                        Boston, MA 02110
 (617) 742-2187 (fax)                              (617) 345-1000 (telephone)
 jshaw@segalroitman.com                            (617) 345-1300 (fax)
                                                   sbcollier@nixonpeabody.com
                                                   1
          Case 1:17-cv-11860-PBS Document 158 Filed 02/26/19 Page 2 of 2


 /s/ Thomas L. Smith                              jsjewell@nixonpeabody.com
 Thomas L. Smith (BBO #673200)
 Justice at Work, Inc.
 90 Canal St.
 Boston, MA 02114
 (617) 955-6661 (telephone)
 (617) 995-0910 (fax)
 tsmith@jatwork.org

 BJ’S SERVICE CO., INC.


 /s/ Matthew C. Mastromauro
 Nancy A. Serventi (BBO #452100)
 Christopher W. Costello (BBO #645936)
 Matthew C. Mastromauro (BBO #679049)
 McDonough, Hacking & Lavoie, LLC
 27 Congress Street, Suite 404
 Salem, MA 01970
 (617) 367-0808 (telephone)
 nserventi@mhlattys.com
 ccostello@mhlattys.com
 mmastromauro@mhlattys.com


Dated: February 26, 2019




                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2019, I electronically filed the foregoing by using the
CM/ECF system. I certify that all participants in the case are registered CM/ECF users
and that service will be accomplished by the CM/ECF system.

                                                      /s/James A.W. Shaw
                                                      James A.W. Shaw




                                                  2
